UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                                                                                

No. 94-1977

                      IRIS V. RIVERA-FLORES,

                      Plaintiff, Appellant,

                                v.

                  PUERTO RICO TELEPHONE COMPANY,

                       Defendant, Appellee.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

            [Hon. Justo Arenas, U.S. Magistrate Judge]                                                               

                                                                                                

                     Torruella, Chief Judge,                                                     

                  Coffin, Senior Circuit Judge,                                                        

                     and Cyr, Circuit Judge.                                                     

                                                                                                

   Harry Anduze Montano for appellant.                                 
   Edgardo  Colon Arraras, with whom Ina  M. Berlingeri Vincenty and                                                                          
Goldman, Antonetti & Cordova were on brief for appellee.                                     

                                                                                                

                        September 6, 1995
                                                                                                

          CYR,  Circuit Judge.    Iris  Rivera-Flores  ("Rivera")                    CYR,  Circuit Judge.                                           

challenges  certain district  court rulings  relating to  various

commonwealth  and  federal claims  against  appellee  Puerto Rico

Telephone  Company ("PRTC"), her  former employer,  for condoning

the harassment she experienced  at work on account of  her visual

handicap, and  for terminating  her employment.    We vacate  the

district court judgment and remand for retrial.

                                I                                          I

                           BACKGROUND1                                     BACKGROUND                                               

          Rivera began  working the  night shift  for  PRTC as  a

traffic  operator in 1984.  In  January 1986, PRTC acceded to her

request for reasonable accommodation  of her visual impairment   

congenital  cataracts in  both eyes  and secondary  angle closure

glaucoma     by  transferring her  to a  day-shift position  as a

service  representative.    During  her four-month  tenure  as  a

service  representative,  Rivera's  supervisors   and  co-workers

harassed  her  by  making  derogatory remarks  about  her  visual

handicap;  her  supervisors  reported  her  work  performance  as

unsatisfactory; and  in April  1986, she  was  reassigned to  her

former position as a traffic operator on the night shift.  

          Rivera's  labor union filed  a successful  grievance in

opposition to her reassignment, and  in November 1988, Rivera was

                                                  

     1The district court decision  directing judgment as a matter
of law  is reviewed de novo.   Favorito v. Pannell,  27 F.3d 716,                                                            
719 (1st Cir. 1994).  The evidence, and all reasonable inferences
therefrom,  are viewed in the  light most favorable  to the party
opposing judgment.  Id.                                  

                                2

reinstated, with back pay,  as a sales representative on  the day

shift.   Her supervisors  resumed their complaints  that Rivera's

visual  problems  were adversely  affecting her  job performance;

provided her with inadequate on-the-job training; refused to give

her a desk or  work assignments for several weeks;  brushed aside

her repeated  requests  for  reasonable  accommodation  (e.g.,  a

special  magnifying  glass  to facilitate  reading,  and overtime

compensation for  catching up  on a preexisting  three-month work

backlog); and attempted to coerce  her into accepting an unfavor-

able job  evaluation.   Her day-shift supervisors  and co-workers

resumed their  derogatory  comments (e.g.,  calling  her  "little

blind  lady,"  "mentally  retarded,"  "mutant,"  cross-eyed,  and

physically repulsive), and hid or defaced her paperwork.  

          In April  1989, Rivera reported to  the State Insurance

Fund  ("Fund"),  and  was diagnosed  with,  and  treated  for, an

emotional and  mental condition  attributable to  the job-related

harassment.2  She  filed suit  in December 1989  against PRTC  in

federal district court, seeking compensatory and  punitive damag-

es, front and back  pay, injunctive relief, prejudgment interest,

and attorney fees.  When Rivera sought to return to  work follow-

ing her discharge from  the Fund in December 1991,  PRTC informed

her  that her position was no longer available because the Puerto

Rico workers'  compensation statute  obligated employers  to hold
                                                  

     2The physicians treating Rivera  noted wide fluctuations  in
the intraocular pressure  in her  right ("good") eye.   In  April
1990, she underwent surgery on her right eye, which resulted in a
permanent,  partial loss of visual acuity.  Rivera attributed the
increase in intraocular pressure to job-related stress.  

                                3

jobs open for only twelve months after the onset of the disabili-                                                                           

ty.   See P.R.  Laws Ann.  tit. 11,    7 (1991).   PRTC  sent its                   

formal termination letter to Rivera on December 14, 1992, without

according Rivera a pretermination hearing.

          Thereafter,  Rivera filed her  final amended complaint,

which included two federal claims.  First, she alleged that PRTC,

an  instrumentality  of  the  Commonwealth of  Puerto  Rico,  had

violated  her procedural  due process  rights by  terminating her

employment  without a  pretermination hearing.   See  U.S. Const.                                                              

amends.  V, XIV.  Second, she pleaded a Rehabilitation Act claim,

based on her  termination and on PRTC's  negligent condonation of

the discriminatory harassment she experienced at the hands of its

employees.  See 29 U.S.C.   794 (prohibiting discrimination based                         

on handicap  by any  program "receiving federal  financial assis-

tance"),    794a  (prescribing equitable  and legal  remedies for

violation); 42 U.S.C.    2000d-7 (waiving State's Eleventh Amend-

ment immunity for damages in actions under Rehabilitation Act).  

          Rivera's  claims under  commonwealth  law alleged  that

PRTC  (1) violated  P.R.  Const. art.  II,    8  (providing  that

"[e]very  person has the right  to the protection  of law against

abusive attacks on h[er] honor, reputation and private  or family

life"), (2)  violated the Commonwealth's statutory  analog to the

Federal Rehabilitation Act, P.R. Laws Ann. tit. 1,   511, and (3)

intentionally or negligently inflicted personal  injury, see P.R.                                                                      

Laws  Ann. tit.  31,     5141-5142 (cause  of action  for damages

against employer for injury inflicted by employer and its employ-

                                4

ees).  Rivera demanded jury trial on all claims. 

          PRTC moved for summary judgment, asserting, inter alia,                                                                          

that the  district court lacked subject  matter jurisdiction over

the Rehabilitation  Act claim  because PRTC's receipt  of Federal

Emergency Management Agency ("FEMA") disaster funds could not, as                                                                           

a matter of law, qualify it as a "program . . . receiving federal                         

financial  assistance."   29 U.S.C.    794.   The  district court

disagreed,  rejected  the  jurisdictional  challenge,  and denied

summary  judgment.   Rivera-Flores  v. PRTC,  840  F. Supp.  3, 6                                                     

(D.P.R. 1993) (Laffitte, J.).

          On the first  day of trial, after  Judge Laffitte unex-

pectedly recused himself, the parties agreed to proceed  with the

jury trial before  a magistrate  judge.  When  Rivera rested  her

case, PRTC moved for judgment as a matter of law on the Rehabili-

tation Act  claim, see Fed.  R. Civ. P.  50(a)(1), on the  ground                                

that  Rivera  had  failed to  introduce  evidence  that PRTC  had

"receiv[ed]  federal financial  assistance" in  the form  of FEMA

disaster funds.  Rivera  responded that she did not  proffer such

evidence, because Judge Laffitte's earlier order denying  summary

judgment  to PRTC  conclusively  established that  the court  had

subject  matter jurisdiction  over her  Rehabilitation  Act claim

against PRTC.  In  the alternative, Rivera requested that  she be

permitted to reopen her case to present this evidence.

          The magistrate judge  summarily denied  the request  to

reopen and dismissed the Rehabilitation Act claim, after correct-

ly noting that  a denial  of summary judgment  normally does  not

                                5

settle material  factual disputes upon which  the plaintiff bears

the  ultimate burden of proof.  The  court then decided to retain

supplemental jurisdiction over the three commonwealth claims, see                                                                           

28  U.S.C.    1367, but  nevertheless discharged  the  jury after

concluding that Rivera had no independent Seventh Amendment right

to  jury trial on these commonwealth claims in federal court, see                                                                           

U.S. Const. amend. VII,  since plaintiffs enjoy no  such parallel

right under the Puerto Rico Constitution.

          Following a bench trial,  the court entered judgment on

Rivera's claim for  negligent infliction  of emotional  distress,

see P.R. Laws Ann. tit. 31,    5141-5142, awarding her $90,000 in             

damages.   The three remaining claims were dismissed.  First, the

federal procedural due  process claim was dismissed on the ground

that  Puerto  Rico  law  presumes the  natural  expiration  of an

employee's "property right" in  her employment after one year  of

continuous disability.  Rivera-Flores  v. PRTC, No. 89-1697, 1994                                                        

U.S.  Dist. LEXIS, at *30  (D.P.R. June 20,  1994) (citing Carron                                                                           

Lamoutte  v. Compania de Turismos, 92 J.T.S. 27, at 9306 (1992)).                                           

Second, the  claim asserted under  the commonwealth  constitution

failed for  lack of proof of "reputational  damage."  Id. at *23.                                                                   

Third, the  handicap discrimination  claim foundered because  the

1992 amendment  to  the  Puerto Rico  statute  which  provides  a

private cause of  action for  damages is not  made applicable  to

pre-1992  causes of  action. Id.  at *30 (interpreting  P.R. Laws                                          

Ann. tit. 1,   511).  

                                II                                          II

                                6

                            DISCUSSION                                      DISCUSSION                                                

A.   Federal Rehabilitation Act Claim          A.   Federal Rehabilitation Act Claim                                               

          Rivera focuses first on  the dismissal of her Rehabili-

tation Act claim because she did not introduce evidence that PRTC

was  a "program .  . .  receiving federal  financial assistance."

She insists that this  question had never been placed  in genuine

dispute by PRTC, that  the pretrial order denying  PRTC's summary

judgment motion  (Laffitte, J.)  had established  this "jurisdic-

tional" fact, and that she was caught off guard by the magistrate

judge's decision to treat Judge Laffitte's pretrial order as non-

dispositive.  In  these circumstances, she suggests,  at the very

least the court  should have  allowed her briefly  to reopen  and

introduce the  "undisputed"  evidence  that  PRTC  received  FEMA

disaster funds. 

          Trial court rulings on motions to reopen civil cases to

permit additional evidence are  reviewed for abuse of discretion.

See Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321,                                                            

331  (1971); Hibiscus Assocs., Ltd.  v. Board of  Trustees of the                                                                           

Policemen and Firemen Retirement Sys., 50 F.3d 908, 917-18  (11th                                               

Cir. 1995);   Joseph v. Terminix  Int'l Co., 17  F.3d 1282,  1285                                                     

(10th  Cir. 1994); Bradford Trust Co.  v. Merrill, Lynch, Pierce,                                                                           

Fenner  & Smith, Inc., 805 F.2d 49,  52 (2d Cir. 1986); Swartz v.                                                                        

New  York Cent.  R.R. Co.,  323  F.2d 713,  714 (7th  Cir. 1963).                                   

While the particular criteria that guide a trial court's decision

to  reopen  are necessarily  flexible  and  case-specific, it  is

generally  understood that a trial court abuses its discretion if

                                7

its refusal  to reopen  works  an "injustice"  in the  particular

circumstances.   See Gas Ridge,  Inc. v. Suburban  Agric. Proper-                                                                           

ties, Inc., 150 F.2d 363, 366 (5th Cir. 1945).  Among the materi-                    

al  factors which  should  be assessed  by  the trial  court  are

whether: (1) the evidence sought  to be introduced is  especially

important and  probative; (2) the moving  party's explanation for

failing to introduce the  evidence earlier is bona fide;  and (3)                                                                 

reopening will cause  no undue prejudice to the  nonmoving party.

See, e.g., Joseph,  17 F.3d at  1285; see generally  6A James  W.                                                             

Moore,  Moore's Federal  Practice   59.04[13],  at 59-33  (2d ed.                                           

1993).

     1.   The "New" Evidence               1.   The "New" Evidence                                      

          Trial  courts as a rule  act within their discretion in

refusing to reopen a  case where the proffered "new"  evidence is

insufficiently  probative  to  offset the  procedural  disruption

caused by reopening.  See, e.g.,  Joseph, 17 F.3d at 1285 (noting                                                  

that "new" evidence  would have been cumulative); Thomas  v. S.S.                                                                           

Santa Mercedes,  572 F.2d 1331,  1336 (9th Cir.  1978) (affirming                        

denial  of motion  to  reopen  where  "new" evidence  would  have

provided  little additional  probative  force).   In the  instant

case,  however, there can be no question that the proffered "new"

evidence was  critical to  the Rehabilitation  Act claim once  it

became clear  that subject matter jurisdiction  was contested; it

was the only evidence on an essential element of the claim.  See,                                                                          

e.g.,  Nathanson v. Medical College  of Pa., 926  F.2d 1368, 1380                                                     

(3d  Cir. 1991).  Thus,  this factor weighed  heavily in favor of

                                8

allowing the motion to reopen. 

     2.   Bona Fide Explanation               2.   Bona Fide Explanation                                         

          Trial  courts  likewise  should  consider  whether  the

moving  party  offered a  bona  fide explanation  for  failing to                                              

introduce the evidence before  it finally rested its case.   See,                                                                          

e.g.,  Bradford Trust Co., 805 F.2d at 52-53 (upholding denial of                                   

motion to reopen after trial court  repeatedly warned that movant

would need to produce  evidence on "key issue"); Air  Et Chaleur,                                                                           

S.A. v. Eliot Janeway, 757 F.2d 489, 495 (2d Cir.  1985) (uphold-                               

ing refusal to  reopen where trial  court forewarned movant  that

omitted  evidence  would be  essential).    Moreover, the  courts

recognize that  it may  amount to an  abuse of  discretion for  a

trial  court  to decline  to  reopen in  circumstances  where the

movant  has demonstrated  "reasonably  genuine  surprise."    Id.                                                                           

There are at least  four compelling reasons for finding  that the

"good  faith"  factor weighed  heavily in  favor of  allowing the

motion to reopen in the instant case.

          First, the record bears  out the contention that Rivera

refrained  from introducing  the  undisputed evidence  of  PRTC's

receipt  of FEMA funds, not  because she lacked  proof but solely

because  she reasonably  understood  that  the  district  court's

subject  matter jurisdiction had been settled prior to trial.  In                                                                      

the  statement of  uncontested  material  facts accompanying  its

summary judgment  motion, for example, PRTC  admitted receiving a

$9,765 check from FEMA,  dated January 10, 1986,  "while [Rivera]

was working as a  Service Representative," as well as  other FEMA

                                9

payments during 1987, 1989 and 1990.  

          Notwithstanding these undisputed facts,  PRTC presented

the  magistrate  judge  with  two alternative  theories  for  its

narrowly focused legal contention  that the district court lacked                                           

subject  matter "jurisdiction":    (1) FEMA  fund recipients  are

subject to  the  special  anti-discrimination  provisions  of  44

C.F.R.     7.1 to 7.949 (1994), which do not proscribe employment                                                                           

discrimination  by  the recipient,  and  therefore  PRTC was  not

subject to the  more comprehensive anti-discrimination provisions

of the Rehabilitation Act; or (2) the FEMA funds must be shown to                                       

have  been  received during  the same  time  period in  which the

alleged discriminatory acts against the recipient's employee took

place.   

          Judge Laffitte had rejected  both these legal  theories

prior to trial: 

          [PRTC's]  arguments do  not  carry  the  day.
          First, neither  party contests the  fact that                                                            
          after  various hurricanes and  heavy rains in
          Puerto  Rico, PRTC applied for Federal finan-
          cial assistance to receive  reimbursement for
          expenditures paid to repair the damage caused
          by the disasters.  Neither party contests the                                                                 
          fact that  PRTC either was  receiving Federal                        
          funding  or was awaiting the receipt of fund-
          ing  throughout the  period  of  the  alleged
          discriminatory conduct.  The Court finds that                                                            
          in the context of the Rehabilitation  Act, an
          employer "receiving  Federal financial assis-
          tance"  includes  a  qualified applicant  who
          although approved  to  receive the  funds  is
          awaiting  the receipt of them.  Consequently,
          because PRTC was  either receiving or expect-
          ing to receive  Federal financial  assistance
          throughout  the  period  pertinent to  plain-
          tiff's claim,  the Court finds that  PRTC was                                                  
          "receiving Federal  financial assistance" and
          is subject to the Rehabilitation Act for that                              

                                10

          period of time. 

Rivera-Flores, 840 F. Supp. at 5 (emphasis added).                         

          Normally, of  course, the mere denial  of a defendant's

summary judgment motion does not relieve a claimant of the burden

of  introducing evidence at  trial on every  element essential to

her claim, even though  the factual predicate was not  in genuine

dispute at summary  judgment.  However,  Civil Rule 56(d)  estab-

lishes a procedural mechanism whereby a district court can ensure

a more enduring effect for its summary judgment ruling, and, with

the acquiescence of  the parties, narrow  the factual issues  for

trial: 

          If on motion under  this rule judgment is not
          entered upon the whole case or for all relief
          asked and a trial  is necessary, the court at
          the hearing of  the motion, by examining  the
          pleadings and the evidence  before it and  by
          interrogating  counsel, shall  if practicable                                                                 
          ascertain what material  facts exist  without                                                                 
          substantial  controversy  and  what  material                                                                 
          facts are actually and  in good faith contro-                                                                 
          verted.   It shall  thereupon  make an  order                                                                 
          specifying  the  facts  that  appear  without                                          
          substantial controversy, including the extent
          to which  the amount of damages  or other re-
          lief is  not  in controversy,  and  directing
          such further proceedings in the action as are
          just.  Upon the trial of the action the facts                                                                 
          so specified shall be deemed established, and                                                            
          the trial shall be conducted accordingly.

Fed. R. Civ. P. 56(d) (emphasis added).  

          The December 1993 order  entered by Judge Laffitte fits

well within  the spirit, if not  the letter, of Rule  56(d).  Its

language,  see  supra, belies  PRTC's  main  contention that  the                               

district court  order did not sufficiently  "specif[y]" the facts                                                                

that were "without substantial  controversy."  PRTC counters that

                                11

an order can have no Rule 56(d) effect unless the court expressly

announces its intention  to enter  a Rule 56(d)  order, and  then

"interrogates"  counsel concerning  the  appropriateness of  such

relief.  

          On the contrary, the  language of the rule contemplates

merely that  the court,  inter alia, "interrogat[e]  counsel [to]                                             

ascertain what  material facts  . .  . are actually  and in  good

faith  controverted . .  . ."   Id.  Rule 56(d)  gives counsel no                                             

veto power over the decision to enter such an order.  Although it

is unquestionably advisable for the court to announce its  inten-

tion to  enter such an order, Rule 56(d) does not make it compul-

sory.3   Thus, "interrogation" of counsel is a suggested means of                                                                        

determining facts  not  in  substantial  controversy,  where  the

pleadings and  other  evidence before  the court  leave room  for

doubt.  But it is the substance of the order that matters.                                           

          Second, in  our view Rivera's reliance  on the pretrial

order seems justified  in these circumstances since  the fact not

in substantial  "good faith"  controversy did not  pertain exclu-

                                                  

     3The lone case  cited by PRTC for  its view     Audi Vision,                                                                           
Inc.  v. RCA Mfg.  Co., 136  F.2d 621, 625  (2d Cir.  1943)    is                                
inapposite.  There  the court reviewed a partial summary judgment
entered on various claims,  but counterclaims remained for trial.
The  appeal was  dismissed as  interlocutory because  the partial
summary  judgment was  not "final."   See Fed. R.  Civ. P. 58(b).                                                   
The appellate  court simply  recommended that trial  courts alert
the  parties  to the  fact  that  partial summary  judgments  are
subject to  further modification  as required to  avoid "manifest
injustice."    It did  not require  that  trial courts  alert the
parties when their pretrial orders result in a partial "adjudica-
tion" of less than all material factual issues.  Id.                                                               

                                12

sively to  the  merits of  her  claim.   Unlike  the three  other

elements  of 29  U.S.C.    794, "receipt  of federal  funds" also

directly implicates the district court's subject matter jurisdic-                                                                           

tion over a Rehabilitation  Act claim.  See Bentley  v. Cleveland                                                                           

Cty. Bd. of  Cty. Comm'rs, 41 F.3d 600, 603-04  (10th Cir. 1994).                                   

Contested factual  matters relating  to a court's  subject matter

jurisdiction  are properly  determined  on  pretrial  motions  to

dismiss, see  Fed. R. Civ.  P. 12(b)(1);  Bell v. Hood,  327 U.S.                                                                

678,  682  (1946)  (court  must assure  its  jurisdiction  before

reaching merits of  claim), and even where  the claim is  set for

jury  trial,  the court  has  great  latitude to  direct  limited

discovery and to make  such factual findings as are  necessary to

determine  its subject matter jurisdiction.   See Land v. Dollar,                                                                          

330 U.S. 731, 735  (1947); see also Fed. R. Civ. P. 12(b)(1).  We                                             

need  express no  opinion concerning  whether the  Rehabilitation

Act's jurisdictional  element might properly be  adjudicated on a

Rule 12(b)(1) motion.4  Rather, we note merely that  Rivera in no

sense  acted unreasonably in  treating Judge  Laffitte's pretrial

order  as determinative  of  the jurisdictional  findings therein

contained.  

                                                  

     4Rehabilitation Act  claims have been dismissed  for lack of
subject matter jurisdiction prior  to trial.  See, e.g.,  Foss v.                                                                        
City of Chicago, 640 F. Supp. 1088, 1090 (N.D. Ill. 1986)  (find-                         
ing  that defendant  was not a  "program . .  . receiving Federal
financial assistance"), aff'd, 817  F.2d 34 (7th Cir. 1987).  But                                                                           
cf. Careau Group v. United Farm Workers, 940 F.2d 1291, 1293 (9th                                                 
Cir. 1991)  (noting that,  "where jurisdiction is  so intertwined
with  the merits that its  resolution depends on  a resolution of
the  merits, `the trial court should employ the standard applica-
ble to a motion for summary judgment'") (citation omitted). 

                                13

          Third, the  record indicates that PRTC  may have engen-

dered further  confusion concerning the intended  import of Judge

Laffitte's pretrial  order.  In  the pretrial order,  PRTC repre-

sented that  Rivera's prima  facie case  required proof of  three                                                                           

elements, omitting any reference to the fourth     the "jurisdic-                                                        

tional"  element.  See Pretrial Order,  at 13.5  PRTC also repre-                                

sented  that  it  "[wa]s not  a  recipient  of federal  financial

assistance  within  the  meaning of  [the  Rehabilitation  Act]."                                                                        

Arguably at least, this connoted that PRTC continued to challenge

Judge  Laffitte's legal  rulings interpreting  the Rehabilitation                                          

Act, but  that it accepted the fact that proof of receipt of FEMA

funds no longer  remained in bona fide dispute  for trial.  Thus,

Rivera presented a bona fide explanation for failing to introduce

her evidence before resting at trial.

     3.   Undue Prejudice               3.   Undue Prejudice                                   

          The third  factor meriting  consideration by  the trial

court was the degree to which an order allowing  Rivera to reopen

would  prejudice PRTC.    See, e.g.,  Joseph,  17 F.3d  at  1285.                                                      

First,  we note that the  motion to reopen  was filed immediately

after Rivera rested  her case,  upon learning that  PRTC did  not                                  

share her understanding of Judge Laffitte's pretrial order.   Cf.                                                                           

id. at 1284  (upholding denial  of motion to  reopen, and  noting             

logistical  unfairness  to  defendant in  allowing  plaintiff  to

present  new  evidence  after  defendant had  rested  its  case).                                                  
                                                  

     5In her  jury instruction  requests, Rivera  likewise listed
three Rehabilitation Act claim  elements, omitting mention of the
"jurisdictional element."  

                                14

Presumably, the documentary evidence demonstrating PRTC's receipt

of FEMA funds, including a cancelled check attached as an exhibit

to PRTC's  own Rule 56  statement of  undisputed material  facts,

constituted the only "new"  evidence to be introduced.   Unlike a

reopening  to permit  extended  testimony, cf.  Hibiscus Assocs.,                                                                           

Ltd.,  50 F.3d  at  918 (denying  motion  to reopen,  for  expert              

testimony, where evidence was  type that could be  proved without

extensive  expert testimony),  the introduction  of such  readily

obtainable documentary  evidence could have entailed  but minimal

delay.  Cf. Capital Marine Supply, Inc. v. M/V Roland Thomas, 719                                                                      

F.2d  104,  107 (5th  Cir. 1983)  (finding  no abuse  in granting

motion  to reopen "where the missing testimony can be made avail-

able without undue delay").  

          In  the final  analysis, therefore,  all  three central

factors weighed overwhelmingly in favor of reopening, whereas the

summary ruling below afforded no apposite rationale for declining

to reopen.   For these  reasons, we conclude that  the refusal to

reopen, resulting  in dismissal of the  Rehabilitation Act claim,

constituted an abuse of discretion.  

B.   Discharge of Jury          B.   Discharge of Jury                                

          Following  dismissal of  the Rehabilitation  Act claim,

the  district court  discharged  the jury,  over Rivera's  timely

objection,  and assumed the  role of factfinder,  on the mistaken

theory that Rivera had no right to jury trial on her commonwealth

claims.   Puerto Rico litigants do have  a right to jury trial on

their  commonwealth claims  in federal  district court  where the

                                15

court  decides,  as it  did  here, to  exercise  its supplemental

jurisdiction.  See  28 U.S.C.     119, 451; Fed.  R. Civ. P.  1 &                            

38(a).  The  fact that  the Puerto Rico  constitution confers  no

parallel  right  to jury  trial on  such  claims is  immaterial. 

Thus,  the  three  commonwealth  claims must  be  reinstated  and

remanded for jury trial as well. 

          Although  in  the normal  course  we  would proceed  no

further, the  district court  eventually dismissed  several other

claims  on legal  grounds presently  challenged on  appeal.   The

aborted  jury  trial in  this case  lasted  several weeks,  and a

retrial necessarily would entail a further expenditure of consid-

erable judicial resources.  In the interests of judicial economy,

therefore, we briefly discuss the dispositive legal issues likely

to recur on remand.6  

C.   Due Process Claim          C.   Due Process Claim                                

          The district  court dismissed a federal  claim alleging

that  PRTC violated  Rivera's due  process  rights by  failing to

accord  her a pretermination hearing.  See U.S. Const. amends. V,                                                    

XIV;  Cleveland Bd. of Educ.  v. Loudermill, 470  U.S. 532 (1985)                                                     

(holding that  state may not  discharge public employee,  who has

property right in employment position, without benefit of preter-

mination  hearing).   The  process  "due" Rivera  is  governed by

federal law; her property right  is defined by commonwealth  law.

See Kauffman v. PRTC, 841 F.2d 1169, 1173 (1st Cir. 1988).                                
                                                  

     6Of  course, our  vacation  of the  district court  judgment
moots  Rivera's  appellate  challenges  to  the  district court's
findings.

                                16

          The  Puerto Rico workers' compensation statute includes

what  the district  court  described as  a "caducity"  provision:

employers need  hold a disabled  worker's position open  for only

twelve months, after  which they are  not obligated to  reinstate

the worker.   See P.R.  Laws. Ann. tit.  11,    7.  The  district                           

court  ruled that Rivera no longer  had a "property right" in her

position  as service  representative  because  more  than  twelve

months had  elapsed between  the time her  job-related disability

began (April 1989) and the time she sought to resume her position

in  December 1991.  We think its  ruling is based on an erroneous

construction of commonwealth law.

          The Puerto  Rico Supreme  Court has delineated  the ap-

plicable standards.   See, e.g., Carron  Lamoutte v. Compania  de                                                                           

Turismo del Estado Libre  Asociado de Puerto Rico, 92  J.T.S. 27,                                                           

at 9603 (1992).  A public employee who once acquires a cognizable

"property right" in  her employment position,  and who suffers  a

work-related injury  or  accident and  reports  to the  Fund  for

treatment, has an absolute right to reinstatement to her position

once she is discharged  from the Fund (i.e., from  medical treat-

ment), provided  she seeks reinstatement within  twelve months of                                                                           

her injury or  accident.  Id. at 9607.7   If the employee remains                                       
                                                  

     7PRTC urges affirmance on  an alternate ground not presented                                                                 
to  the district court;  viz., Rivera's  "property right"  in her
position,  unlike that  of PRTC's  managerial employees,  was not
defined by  the commonwealth  statute, Personnel Act,  P.R. Laws.
Ann.  tit. 3,    1301  et seq. (defining  "merit principle" posi-                                        
tions),  but  only  under  the  collective  bargaining  agreement
between PRTC and  her union.   Mercado Vega v.  Martinez, 692  F.                                                                  
Supp.  36 (D.P.R. 1988).   PRTC therefore suggests  that the "due
process" cases cited by Rivera are inapposite.  We do not agree.

                                17

under treatment for more than twelve months, however, the employ-                                  

er acquires the right to dismiss her on the ground that she is no

longer physically  or mentally  capable of performing  her former

work.   Id. at 9608.  Thus,  it is merely the employee's absolute                     

right not to be  terminated on account of her  disability, rather

than  her property  interest  in her  employment position,  which

lapses   under  the  one-year  workers'  compensation  "caducity"

provision.    

          Once the Commonwealth confers  a "property interest" in

employment, it  cannot take the position away  without abiding by

the dictates of procedural due process.   Id. at 9608-09.  Twelve                                                       

months after an employee's accident or injury an employer wishing

to discharge a disabled employee must notify her of its intention

not to keep her position open for reinstatement.  Thus, in Carron                                                                           

Lamoutte,  id., where  the  plaintiff-employee  had exceeded  the                        

twelve-month, post-injury  grace period,  the employer  was still

obligated  to provide advance notice of dismissal and an informal
                                                  

     State  statutory law is  not the  sole source  of "property"                                                     
interests in employment.  See Board  of Regents v. Roth, 408 U.S.                                                                 
564, 577 (1972) (property interests are created "from an indepen-
dent source such as state law") (emphasis added).  For procedural                                       
due  process  purposes, it  is  well settled  that  an employee's
"property  right" in  her  job may  be  established by  contract.                                                                          
Perry v.  Sindermann, 408  U.S. 593, 601-02  (1972) (noting  that                              
"'property' interests  subject to procedural due  process protec-
tion  are not  limited  by a  few  rigid, technical  forms  [but]
[r]ather, 'property' denotes a broad range of  interests that are
secured 'by existing rules or understandings,'" including express
or implied contracts) (citations  omitted).  Even the case  cited
by  PRTC so  recognized. See  Mercado Vega,  692 F.  Supp. at  42                                                    
(noting that either the Personnel Act  or a collective bargaining                                                                           
agreement  may give  rise  to a  "property interest"  which would                   
entitle plaintiff to  "some kind of hearing" consistent  with the
dictates of procedural due process). 

                                18

pretermination hearing, at which she would be given the  opportu-

nity to establish, inter  alia, that (i) she  had not been  under                                        

post-injury  treatment for more than twelve  months;8 or (ii) she

was no longer suffering a disability which would prevent her from

returning to her former position.   Id.; see also  Laborde-Garcia                                                                           

v. PRTC,  993 F.2d 265,  267-68 (1st  Cir. 1993).   Further,  the                 

employer is  required to  review the employee's  medical records,

and, after  the pretermination  hearing, to make  express factual

findings on both these  factors.  Carron Lamoutte, 92  J.T.S. 27,                                                           

at  9610.   Accordingly, the district  court erred  in dismissing

Rivera's due process  claim on  the ground  that her  right to  a

pretermination hearing lapsed automatically in April 1990.                                                     

D.   Commonwealth Constitutional Claim          D.   Commonwealth Constitutional Claim                                                

          Rivera also  challenges the dismissal of  her claim for

damages under P.R.  Const. art. II,    1, 8.   Section 1 provides

that "[t]he dignity of the human being is inviolable."  Section 8

provides  that "[e]very person has the right to the protection of

law against  abusive attacks on  his honor, reputation  or family

life."9   Rivera  essentially argues that  the evidence  that her
                                                  

     8The  other case relied on by the district court in dismiss-
ing the  due process  claim is  not to the  contrary.   In Torres                                                                           
Gonzalez v. Star Kist Caribe, Inc., 94 J.T.S. 5 (1994), the court                                            
simply  held  that the  12-month  term during  which  an employee
retains an absolute right to reinstatement is not tolled by those
temporary discharges  from medical  treatment which  simply allow
the employee to return to  work for a brief period of  time.  The
Gonzalez  decision did  not  involve the  procedural due  process                  
argument settled earlier in Carron Lamoutte.                                                      

     9The rights  safeguarded by these provisions  of the common-
wealth constitution operate, ex proprio vigore, to make violators                                                        
amenable to tort-damage  awards.  See  Arroyo v. Rattan  Special-                                                                           

                                19

co-workers  harassed and  insulted her  was sufficient  to demon-

strate affronts to her  "dignity" as a human being,  in violation

of her Section 1 rights.  

          The  problem with  Rivera's contention  is fundamental:

at  no point  prior  to this  appeal has  she  alleged that  PRTC

violated Section 1.  In her amended complaint she stated that the

court had jurisdiction over "all claims arising out of violations

to  Section 8, Article II of the Constitution of the Commonwealth                       

of Puerto Rico." (Emphasis added.)  In the pretrial order, Rivera

did  not  alter this  designation,  even  when PRTC  specifically

characterized it  as a Section 8  claim.  Thus, it  is clear that

the  district court simply dismissed the Section 8 claim for lack

of  proof, making no mention of any  Section 1 claim.10  Finally,

on appeal Rivera does not appear to contest that she failed, as a

matter of law, to prove her Section 8 claim since her co-worker's

insults,  based  primarily on  her  physical  handicap, were  not

probative of damage to her reputation or honor.11

E.   Handicap Discrimination Claim          E.   Handicap Discrimination Claim                                            

          Finally, Rivera challenges the dismissal of her common-

wealth  claim  based  on  handicap discrimination  under  Law  53

(codified at P.R. Laws Ann. tit. 1,   511 (1992)).  
                                                  

ties, 17 O.T.S. 43, 72 (1986).                

     10Nor did Rivera file  a motion for reconsideration alerting
the court to her Section 1 claim.

     11We express no opinion on whether  Rivera should be allowed
on remand to  amend her pleadings to permit a  Section 1 claim to
be tried  to the  jury.   See Fed.  R. Civ.  P. 15  (amendment of                                       
pleadings).  

                                20

          In 1959,  the Puerto  Rico Legislature enacted  Law 100

(codified at  P.R. Laws  Ann. tit.  29,     146, 147, 147a,  148,

149), which prohibited  employment discrimination  based on  age,

gender, race, color, social or national origin, social condition,

or  religion, and permitted  persons who  were subjected  to such

discrimination to  bring tort claims  for damages.   However, Law

100 made no mention of employment  discrimination based on physi-

cal or mental handicap.  In 1985, the Legislature enacted Law 44,

which prohibited all public or private institutions from engaging

in  handicap discrimination  in employment,  but limited  the en-

forcement of  the prohibition to  executive branch agencies.   In

1992,  the Legislature enacted Law 53 (codified at P.R. Laws Ann.

tit. 1,    511 (1992)),  which for the  first time provided  that

handicap  discrimination claimants  would have  the  same private

remedies  as claimants under Law 100, including a right of action

for  damages.   The  district court  held,  however, that  Law 53

contained no provision permitting victims of handicap discrimina-

tion to sue for damages until 1992, that PRTC's alleged discrimi-

natory actions antedated the 1992 amendment, and that section 511

could not be applied retroactively to Rivera's claim.  

          In Puerto Rico, statutes generally are presumed to have

prospective  effect  only, unless  the  statute  expressly or  by

inescapable inference demonstrates a contrary legislative intent.

See  P.R. Laws. Ann. tit. 31,    3 (no retroactive application of             

statutes  absent express retroactivity provision); Velez Rebroyas                                                                           

v.  Secretary of Justice, 115  D.P.R. 533 (1984),  15 O.T.S. 700,                                  

                                21

712 (1984); accord  Landgraf v. USI Film Prods.,  114 S. Ct. 1483                                                         

(1994)   (finding that 1990  Civil Rights Act  amendments did not

overcome the presumption of  nonretroactivity).  Rivera points to

no language in  Law 53  which would overcome  the presumption  of

nonretroactivity, nor  have  we found  any  evidence of  such  an

intent in the legislative history.12 

          Rivera argues instead that  we should follow the analo-

gous  reasoning of  courts which  have held  that the  1987 Civil

Rights Restoration  Act is  retroactive.   See, e.g.,  Lussier v.                                                                        

Dugger, 904 F.2d 661,  665-65 (11th Cir. 1990); Ayers  v. Allain,                                                                          

893 F.2d 732, 754-56  (5th Cir.), withdrawn and vacated  on other                                                                           

grounds, 914  F.2d  676  (1990).   These  cases  are  inapposite,                 

however, because that statute  expressly provided that the amend-                                                  

ments were intended to overturn intervening United States Supreme

Court  decisions,  so  as  to comport  with  Congress's  original

intent.  Law 53 does not suggest in any way  that the Legislature

intended  in 1959  that victims  of handicap  discrimination were

protected by  Law 100,  nor that  it intended in  1985 that  such

victims  would have a private  cause of action  for damages under

Law 44.   Thus, Law 53 is  inapposite to the explicit "clarifica-                                                               

tion" in the 1987 Restoration Act.           Finally,      Rivera

contends  that even if Law  53 is not  retroactive, handicap dis-

crimination claimants still had  a vehicle for recovering compen-

satory  damages before  August 1992.   While  Law 44,  enacted in
                                                  

     12Law 53 establishes an effective date of August 30, 1992, a
provision  which would seem  superfluous were Law  53 intended to
have retroactive effect to then-pending actions.

                                22

1985, did not make  handicap discrimination an injury redressable

in a private  action for damages, the  statute clearly designated

this  type of  discriminatory  conduct a  "culpable  act," and  a

"culpable act" resulting in injury can serve as the predicate for

a suit  for damages under P.R.  Laws Ann. tit. 31,     5141-5142.

Even  if Rivera's  reasoning were  arguable, the matter  is moot.

Her claim under    5141-5142  was not dismissed by the  court; it                                                         

formed the legal basis for the $90,000 damages award.  On remand,

that claim too must be presented to the jury.13 

          The district court judgment is vacated and the case  is                    The district court judgment is vacated and the case  is                                                                           

remanded for further proceedings consistent with this opinion.          remanded for further proceedings consistent with this opinion.                                                                       

                                                  

     13We  note a proviso which must  be addressed on remand.  It
is not entirely clear that the application of Law 53 to  Rivera's
complaint would be fully retroactive in effect.  Law 53 expressly
provided that it would  take effect on August  30, 1992.   PRTC's
last  alleged act  of discrimination  against Rivera  occurred on
December 14, 1992, when  it sent its final letter  of termination
to Rivera.  Thus, if the date of Rivera's formal termination were
fixed on that date, damages attributable to the termination might
be actionable under Law 44.  

                                23